Citation Nr: 0513945	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  01-01 606A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 12, 1980, rating decision wherein the Regional 
Office denied entitlement to bilateral hearing loss and 
Meniere's disease.

2.  Entitlement to an effective date prior to November 27, 
1998, for the award of service connection for vestibular 
disorder with bilateral hearing loss and tinnitus.

3.  Entitlement to an effective date prior to September 2, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an effective date prior to September 2, 
1997, for the assignment of a 70 percent evaluation for PTSD.

5.  Entitlement to an effective date prior to September 2, 
1997, for the award of a total disability evaluation based on 
individual unemployability.

6.  Entitlement to retroactive payment of the award of 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(s), currently effective from December 1, 
1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from October 1944 to August 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1944 to August 1946.

2.	On May 2, 2005, the Board was notified by the VA RO in 
St. Louis, Missouri, that the veteran died in February 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


